—In an action, inter alia, to recover damages resulting from the defendant honoring “Access Checks” it issued against the plaintiffs credit card account, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Colar, J.), dated November 2, 1998, as denied those branches of her motion which were to strike the note of issue, for leave to serve and file a late jury demand, for leave to amend her complaint, and to compel disclosure. The appeal brings up for review so much of an order of the same court, dated April 30, 1999, as, upon reargument, adhered to that part of the determination in the order entered November 17, 1998, as was adverse to the plaintiff (see, CPLR 5517).
Ordered that the appeal from the order dated November 2, 1998, is dismissed, as that order was superseded by the order dated April 30, 1999, made upon reargument; and it is further,
Ordered that the order dated April 30, 1999, is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The denial of leave to amend the plaintiffs complaint and leave to serve and file a late jury demand were within the sound discretion of the Supreme Court (see, Paternoster v Drehmer, 260 AD2d 867; Sidor v Zuhoski, 257 AD2d 564). The plaintiffs remaining contentions are without merit. Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.